DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 27, 2022, has been entered.
Claims 1 and 11 are amended. The amendments are sufficient to overcome the outstanding rejections, thereby placing the case in condition for allowance.
Allowable Subject Matter
Claims 1-2 and 5-11 are allowable.
Collectively, Yamagishi et al., US 2009/0162170, and Taniyama et al., US 2015/0024671, represent the closest prior art. Yamagishi discloses a processing device comprising a transfer chamber (103), a plurality of processing chambers (3), a load-lock chamber (1), and a connection unit having an opening and corresponding shutter (8) to allow for communication between two regions (Fig. 1A). Taniyama, in turn, teaches a convex portion (6) disposed below a fan filter unit (33) to shield a subjacent transfer port (24) from the downflow (Fig. 1). The prior art, however, does not locate the connection unit’s opening “at a crest portion” of the convex portion, whereby the convex portion has “two tapered inclined surfaces” which “prevent air flow from the fan filter unit from being disturbed.” As shown by Figure 1 of Taniyama, the convex portion only includes a single inclined surface, and the opening is recessed underneath said convex portion rather than being “formed at a crest portion,” as the independent claims require. For at least these reasons, as given context by the claim as a whole, Applicant’s invention patentably distinguishes over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

/N. K. F./
Examiner, Art Unit 1716

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716